DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 13-18, 22, 26-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans et al. (US 2001/0031981A1, “Evans”).
Regarding claims 1-3, 9, 13-16, 22, 26-29, discloses a medical device including a cage (19; Fig. 1) is coupled to the shaft having a longitudinal axis and is capable of being placed in a vessel. The cage includes a plurality of elongated cutting members (30) capable of cutting material(s) inside the vessel [0066]. The cage includes first and second ends. The shaft includes an outer elongated member (12) and an inner elongated member having a solid cross section (42) disposed inside and slidable relative to the outer elongated member [0067]. The first end, second end or both ends of the cage are capable of being moved along the longitudinal axis of the shaft to change a distance between the first and second ends of the cage [0064]. The first end of the cage is coupled to the inner elongated member through the connection of the distal portion (26) that encompasses the inner. The second end of the cage is coupled to the outer elongated member (Fig. 2). The cage has a naturally expanded configuration when no external stress is imposed on the cage. The cage has a first cross-sectional dimension when being in the naturally expanded configuration [0064]. The cage is capable of collapsing to form a collapsed configuration in response to an increase in the distance between first and second ends of the cage [0064]. The medical device includes a control (34) on handle (22) that is capable of applying a radial force to expand the cage beyond its naturally expanded configuration so that the cage has a second cross-sectional dimension that is larger than the first cross-sectional dimension by reducing and/or increasing the distance between the first and second ends of the cage [0064]. A filter (31) coupled to the first end of the cage (Fig. 3). The filter and the cage are capable of simultaneously expanding or collapsing in response to relative movement between first and second ends of the cage [0069].
Regarding claims 4, 5, 17 and 18, Evans discloses first and second cutting members of the cutting members that extend from the first end of the cage to the second end of the cage in a helical configuration (Fig. 1; [0062]).
Claim(s) 1-3, 13-15 and 26-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatta et al. (US 2017/0238960A1, “Hatta”).
Regarding claim 1, 13, 26 and 27, Hatta discloses a medical device including a cage (5; Fig. 2) is coupled to the shaft having a longitudinal axis and is capable of being placed in a vessel. The cage includes a plurality of elongated cutting members (5a) capable of cutting material(s) inside the vessel [0040]. The cage includes first and second ends. The shaft includes an outer elongated member (7) and an inner elongated member (8) disposed inside and slidable relative to the outer elongated member [0048]. The first end, second end or both ends of the cage are capable of being moved along the longitudinal axis of the shaft to change a distance between the first and second ends of the cage [0048]. The first end of the cage is coupled to the inner elongated member and the second end of the cage is coupled to the outer elongated member (Fig. 2; [0048]). The cage has a naturally expanded configuration when no external stress is imposed on the cage. The cage has a first cross-sectional dimension when being in the naturally expanded configuration (Fig. 2; [0052]). The cage is capable of collapsing to form a collapsed configuration in response to an increase in the distance between first and second ends of the cage [0048]. The medical device includes a control at the proximal end including a hub and a motor unit that is capable of applying a radial force to expand the cage beyond its naturally expanded configuration so that the cage has a second cross-sectional dimension that is larger than the first cross-sectional dimension [0069].  A filter coupled to the first end of the cage (Fig. 12). The filter and the cage are capable of simultaneously expanding or collapsing in response to relative movement between first and second ends of the cage [0048, 0069].
Regarding claim 1-3, 13-15 and 26-28, Hatta discloses a medical device including a cage (5; Fig. 2) is coupled to the shaft having a longitudinal axis and is capable of being placed in a vessel. The cage includes a plurality of elongated cutting members (5a) capable of cutting material(s) inside the vessel [0040]. The cage includes first and second ends. The shaft includes an outer elongated member (8) and an inner elongated member having a solid cross section (guide wire; [0051]) disposed inside and slidable relative to the outer elongated member [0047]. The first end, second end or both ends of the cage are capable of being moved along the longitudinal axis of the shaft to change a distance between the first and second ends of the cage [0048]. The first end of the cage is coupled to the inner elongated member through the connection of the end parts (6) that encompass the inner and outer elongated members. The second end (7) of the cage is coupled to the outer elongated member (Fig. 2; [0048]). The cage has a naturally expanded configuration when no external stress is imposed on the cage. The cage has a first cross-sectional dimension when being in the naturally expanded configuration (Fig. 2; [0052]). The cage is capable of collapsing to form a collapsed configuration in response to an increase in the distance between first and second ends of the cage [0048]. The medical device includes a control at the proximal end including a hub and a motor unit that is capable of applying a radial force to expand the cage beyond its naturally expanded configuration so that the cage has a second cross-sectional dimension that is larger than the first cross-sectional dimension [0069]. A filter coupled to the first end of the cage (Fig. 12). The filter and the cage are capable of simultaneously expanding or collapsing in response to relative movement between first and second ends of the cage [0048, 0069].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5, 9, 17, 18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatta in view of Evans et al. (US 2001/0031981A1, “Evans”).
Regarding claim(s) 4, 5, 17 and 18, Hatta does not disclose first and second cutting members that extend from first and second ends of the cage in a helical configuration. 
Evans teaches a medical device including a cage (28; Fig. 2) disposed over a drive shaft. The cage includes first and second cutting members having a helical configuration extending from first and second ends of the cage. The device includes means for radially expanding the cage to a larger expanded configuration  by decreasing the length of the cage [0064]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the cage of the device of Hatta with the cage of Evans, as this modification involves the simple substitution of one cage for another for the predictable result of providing means for shearing occlusions.
Regarding claims 9 and 22, Evans teaches a handle (22) on which the control (34) is disposed and is capable of reducing and/or increasing the distance between the first and second ends of the cage [0064].
Claim(s) 6-8 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatta in view of Krahn (US 6,156,043).
Regarding claim(s) 6-8 and 19-21, Hatta does not disclose that each of the cutting members include respective cutting edges that face a direction that is parallel to, or away from a wall of the vessel when the cage is in the naturally expanded configuration.
Krahn teaches a morcellator that includes a plurality of cutting members that form a cage (Fig. 9). The cutting members (24) each include a cutting edge (26) that faces away from a wall of the vessel (Fig. 11). Cutting members may have respective cutting edges that face proximally or distally (Fig. 11D). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cutting members of Hatta with cutting edges facing away from a wall of the vessel, as taught by Krahn, to provide means to cut entrapped tissue fragments (column 6, lines 23-36).
Claim(s) 6-8 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Krahn (US 6,156,043).
Regarding claim(s) 6-8 and 19-21, Evans does not disclose that each of the cutting members include respective cutting edges that face a direction that is parallel to, or away from a wall of the vessel when the cage is in the naturally expanded configuration.
Krahn teaches a morcellator that includes a plurality of cutting members that form a cage (Fig. 9). The cutting members (24) each include a cutting edge (26) that faces away from a wall of the vessel (Fig. 11). Cutting members may have respective cutting edges that face proximally or distally (Fig. 11D). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cutting members of Evans with cutting edges facing away from a wall of the vessel, as taught by Krahn, to provide means to cut entrapped tissue fragments (column 6, lines 23-36).
Claim(s) 10-12 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatta in view of Sutton et al. (US 2017/0020556A1, “Sutton”).
Regarding claim(s) 10-12 and 23-25, Hatta discloses a tube (101) with a port in the form of a distal opening of the tube. A part of the tube is accommodated within an outer catheter and the tube is capable of accommodating the cage (Fig. 2). Hatta does not disclose a balloon coupled proximal to the cage that is capable of expanding to occlude the vessel.
Sutton teaches a clot removal device that includes a cage (222; Fig. 2) and a balloon catheter coupled proximal to the cage. The balloon (220) is capable of being expanded to occlude a vessel [0049]. The balloon is disposed on a balloon catheter having a lumen that accommodates at least a part of a tube that accommodates the cage. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the outer catheter of Hatta with a balloon catheter, as taught by Sutton, to provide means to isolate the treatment site. With this modification, the cage is capable of moving distally with respect to a tube (101) to exit the tube via a port in the form of a distal opening. 
Claim(s) 10, 12, 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans.
Regarding claims 10, 12, 23 and 25, Evans discloses an outer sheath (161; Fig. 25) that may include a balloon that is coupled proximal to the cage and is capable of expanding to occlude a vessel. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the catheter (12) of Evans (Fig. 1) with a balloon, as taught by Evans (Fig. 25), to provide means to isolate the treatment site [0102]. 

	Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fearnot (US 5,100,423), Robertson et al. (US 2017/0224375A1) and Green (US 10105154) disclose cages that are capable of cutting material within a vessel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOCELIN C TANNER/Primary Examiner, Art Unit 3771